Citation Nr: 0300112	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  97-00 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
for degenerative joint disease of the right ankle 
postoperative with internal fixation, prior to November 
20, 2000.

2.  Entitlement to an evaluation in excess of 30 percent 
for degenerative joint disease of the right ankle from 
November 20, 2000, to March 5, 2002.  

3.  Entitlement to an increased evaluation for a right 
below the knee amputation, currently evaluated as 40 
percent disabling.  

As to the issues of entitlement to increased evaluations 
for left knee patellofemoral pain syndrome; right knee 
patellofemoral pain syndrome; and residuals of a fracture 
of the right ulna (major), the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran service on active duty from October 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating determination 
of the Montgomery, Alabama, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to his below the knee amputation, the veteran's 
right ankle disability was akin to a malunion of the tibia 
and fibula resulting in marked ankle disability.  

2.  The right leg is amputated below the knee.

3.  The surgical stump scar resulting from the below-the-
knee amputation is tender and painful.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for 
degenerative joint disease of the right ankle 
postoperative with internal fixation have been met from 
October 28, 1995, to March 5, 2002.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic 
Codes 5262, 5270, 5271 (2001).

2.  The criteria for an evaluation in excess of 40 percent 
for a right below the knee amputation have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.68, 4.71a, Diagnostic Codes 5165 (2001).

3.  The criteria for a 10 percent evaluation for a painful 
scar as a residual of a right below the knee amputation 
have been met from March 5, 2002.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the April 1996, August 
1997, March 2001, and August 2002 rating determinations, 
the September 1996 SOC, and the August 1997, October 1999, 
and March 2001 SSOCs informed the appellant of the 
information and evidence needed to substantiate this 
claim.  Moreover, in an August 2002 letter, the RO 
informed the veteran of the laws and regulations of the 
VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  This matter 
was also remanded by the Board for further development 
with the requested development being performed as 
thoroughly as possible.  The veteran has also been 
afforded VA examinations with regard to his claim.  
Moreover, the veteran testified at a hearing before a 
local hearing officer in June 1997.  VA has met all VCAA 
duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court discussed the concept of the staged 
of ratings.  In this case, the RO has assigned staged 
rating based on their interpretation of the evidence and 
the fact that an amputation was performed during the 
appeal period.  In part, the Board agrees that there has 
been a change warranting a staged rating.  Clearly the 
veteran did not have an amputation dating back to service. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to pain, 
supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully 
noted and definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  Sciatic 
neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft 
tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  Flexion elicits 
such manifestations.  The joints involved should be tested 
for pain on both active and passive motion, in weight-
bearing and, if possible, with the range of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
degenerative or traumatic arthritis substantiated by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  When, however, the limitation 
of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion.

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 
percent rating for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating 
is warranted if the ankylosis is in plantar flexion 
between 30 and 40 degrees or in dorsiflexion between 0 and 
10 degrees.  A 40 percent rating is warranted if there is 
ankylosis of the ankle in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or 
with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Under the provisions of DC 5262 (impairment of the tibia 
and fibula), a 40 percent evaluation is warranted when 
there is nonunion of the tibia and fibula, with loose 
motion, and a brace is required; if there is malunion of 
the tibia and fibula with knee or ankle disability, a 30 
percent evaluation is warranted when the disorder is 
marked, a 20 percent evaluation is warranted when the 
disorder is moderate, and a 10 percent evaluation is 
warranted when the disorder is slight.  

The "amputation rule" provides that the combined rating 
for disabilities of an extremity shall not exceed the 
rating for the amputation at that elective level, were 
amputation to be performed. For example, the combined 
evaluations for disabilities below the knee shall not 
exceed the 40 percent evaluation under Diagnostic Code 
5165.  38 C.F.R. § 4.68 (2001).

A review of the record demonstrates that the veteran was 
involved in an automobile accident in November 1994.  The 
veteran sustained a medial malleolus fracture of his right 
ankle which was treated by open reduction and internal 
fixation.  At the time of a July 1995 visit, the veteran 
was noted to have good range of motion and no pain.  X-
rays showed the fracture was united.  At the time of an 
August 1995 visit, the veteran was noted to have some 
anterior ankle discomfort.  He was found to have good 
range of ankle movements.  

The veteran  requested service connection for residuals of 
an ankle fracture in November 1995.  

In April 1996, the veteran was afforded a VA examination.  
The examiner noted a history of pain in the right ankle.  
Physical examination performed at that time revealed a 3 
centimeter scar on the right ankle.  A diagnosis of 
surgical repair of the right ankle after a car accident 
with pin placement was rendered.  

In an April 1996 rating determination, the RO granted 
service connection for a right medial malleolus fracture 
and assigned a noncompensable disability evaluation.  

In his August 1996 notice of disagreement, the veteran 
indicated that his right ankle injury was a result of the 
automobile accident.  He noted that he currently had two 
pins in the ankle to support the main structure.  He 
stated that although the pins supported the ankle, he had 
pain everyday.  He indicated that it hurt some days just 
to get out of bed.  He reported that as a result of the 
stress on his ankle, he was limited in his ability to walk 
or stand.  He noted that if he were forced to stand for 
any length of time, he was usually given a brief but often 
painful reminder of his limitations.  

In June 1997, the veteran testified at a hearing before a 
local hearing officer.  At the time of the hearing, the 
veteran indicated that he had two pins placed in his ankle 
as a result of the surgery.  He stated that some mornings 
it was even difficult to get out of bed.  He also reported 
having to sit down on occasion as a result of his ankle 
bothering him.  He further testified as to having swelling 
in the ankle.  He also noted that his ankle began to hurt 
after walking short distances.  He further indicated that 
it hurt him when driving.  He stated that he would have to 
pull over to the side of the road and flex his ankles.  

In July 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported 
having pain in his ankle.  Physical examination performed 
at that time revealed plantar flexion to 48 degrees and 
dorsiflexion to 8 degrees.  A diagnosis of right ankle 
fracture requiring open reduction and internal fixation 
with scar tissue and some loss of motion was rendered.  

In an August 1997 rating determination, the RO increased 
the veteran's disability evaluation for his postoperative 
right medial malleolus fracture from noncompensable to 10 
percent, effective the date of his release from service.  

In April 1999, the Board remanded this matter for 
additional development.  

In June 1999, the veteran was afforded a VA examination.  
At the time of the examination, the veteran claimed to 
have pain, weakness, stiffness, swelling, heat and 
redness, locking, instability, giving way, and lack of 
endurance.  He reported taking 800 mgs of Motrin two to 
three times per day.  Flare-ups were precipitated by bad 
weather.  He stated that he had used  crutches in the past 
but did not need any appliances at the time of the 
examination.  

Physical examination revealed the following ranges of 
motion:  dorsiflexion to 17 degrees, as compared to 19 
degrees on the left, and plantar flexion to 40 degrees as 
compared to 44 degrees on the left.  The examiner 
indicated that there was a noticeable 6 x 5 cm. swelling 
of the lateral malleolus of the right ankle.  There was 
some evidence of painful motion, tenderness, and guarding 
on movement.  There was no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement.  The 
veteran walked with a deliberate limp with no cane or 
appliance.  The examiner stated that the veteran had a 5 
percent additional functional impairment as a result of 
flare-ups.  X-rays of the right ankle revealed an internal 
fixation of a fracture of the medial malleolus.  Mild 
degenerative changes were seen at the ankle with small 
marginal osteophytes.  Soft tissue swelling was identified 
over the lateral malleolus.  A diagnosis of post fracture 
degenerative joint disease of the right ankle with only 
slight loss of function due to pain was rendered.  

In an October 1999 rating determination, the RO 
reclassified the veteran's disability as degenerative 
joint disease of the right ankle, post operative, with 
internal fixation, and continued the 10 percent disability 
evaluation.

Outpatient treatment records obtained in conjunction with 
the claim demonstrate that the veteran was seen with 
complaints of  right ankle pain in February 2000.  At the 
time of the visit, the veteran indicated that he had a 
mass in is right ankle for the past 16 months and noted 
that he had pain for the past year.  Physical examination 
revealed a 5 x 7 cm mass, which was tender to palpation.  
A diagnosis of a mass of the right ankle was rendered at 
that time.  A biopsy performed at that time revealed a 
lesion consistent with old fibromatosis.  A MRI of the 
ankle performed in May 2000 revealed a 5 x 5 x 2.5 cm 
extraarticular soft tissue mass related to the posterior 
margin of the lateral malleolus posteriorly.  In August 
2000, the veteran was diagnosed with a locally aggressive 
fibromatosis.  

In January 2001, the veteran was afforded a VA 
examination. At the time of the examination, the veteran 
indicated that his ankle had never been well after the 
accident and stated that his ankle became worse every 
year.  The veteran complained of pain, weakness, 
stiffness, swelling, instability, giving way, locking, 
fatigability, and lack of endurance with the right ankle.  
He stated that his ankle continuously hurt.  He used a 
cane.  There was no subluxation and no inflammatory 
arthritis.  

Physical examination revealed that the motion stopped when 
the pain began.  There was marked evidence of painful 
motion, edema, effusion, instability, weakness, and 
tenderness.  There was no redness or heat.  Abnormal 
movement and guarding of movement were present.  The 
veteran used a cane and had a very decrepit gait.  

The right ankle was markedly swollen, with the dimension 
of 30.5 centimeters on the right and 27.5 centimeters on 
the left.  Dorsiflexion on the right was to 7 degrees and 
on the left to 18 degrees.  Extension on the right was to 
16 degrees and to 43 degrees on the left.  A diagnosis of 
post fracture degenerative joint disease of the right 
ankle with loss of function due to marked pain was 
rendered.  It was the examiner's opinion that the tumor 
was as likely as not related to the automobile accident.  

In a March 2001 rating determination, the RO increased the 
veteran's disability evaluation from 10 to 30 percent for 
degenerative joint disease of the right ankle, post 
operative with internal fixation and aggressive 
fibromatosis, and assigned an effective date of November 
20, 2000 under DC 5262.  

In a February 2002 outpatient treatment record, it was 
noted that the veteran began coming to the Birmingham VAMC 
in the summer of 1996 with complaints of chronic ankle 
pain and a bulge and swelling of the ankle.  It was noted 
that the ankle was treated conservatively with NSAIDS and 
PT.  It was further indicated that biopsies performed in 
March 2000 revealed aggressive fibromatosis.  A right 
below the knee amputation was planned for March 2002.  

On March 5, 2002, the veteran underwent a right below the 
knee amputation.  In a March 17, 2002, outpatient 
treatment record, the veteran was noted to be doing well 
with no significant complaints.  The veteran was 
experiencing phantom pain below the knee.  

At the time of a June 2002 follow-up, the veteran was 
noted to have a well-healed incision.  There was a small 
area of granulation tissue in the mid portion of the 
incision but it was not draining and the veteran indicated 
that it had not changed in the past several weeks.  The 
veteran did have an area of tenderness over the distal 
aspect of the stump.  He was nontender to palpation over 
the anterior and medial aspects of the distal tibia.  A 
diagnosis of status post below the knee amputation with 
continued pain was rendered.  

In an August 2002 rating determination, the RO assigned a 
temporary total disability evaluation for the surgery and 
assigned a 40 percent disability evaluation for a right 
below the knee amputation from October 1, 2002.  

The criteria for a 30 percent evaluation for residuals of 
a fractured right ankle have been met from October 28, 
1995, until March 5, 2002, under DC 5262.  The veteran has 
reported having ankle discomfort since service as a result 
of the ankle fracture sustained in the 1994 automobile 
accident.  At the time of the veteran's April 1996 VA 
examination, the examiner reported that the veteran had 
pain in his ankle.  Moreover, in his April 1996 notice of 
disagreement, the veteran stated that he was limited in 
his ability to walk or stand.  He further reported that if 
he stood for any length of time he incurred great pain.  
Furthermore, at the time of his June 1997 hearing, the 
veteran indicated that it was even difficult for him to 
get out of bed.  He also noted that his ankle began to 
hurt after walking short distances and that he had 
swelling in the ankle.  In addition, at the time of his 
July 1997 VA examination, the veteran only had 
dorsiflexion to 8 degrees.  

Moreover, at the time of a June 1999 VA examination, the 
veteran reported having pain, weakness, stiffness, 
swelling, heat and redness, locking, instability, giving 
way, and lack of endurance.  There was also a noticeable 6 
X 5 cm. swelling of the lateral malleolus of the right 
ankle.  The examiner reported the presence of painful 
motion, tenderness, and guarding on movement.  The veteran 
was also found to walk with a deliberate limp.  X-rays 
revealed an internal fixation of the medial malleolus 
fracture.  

In addition, at the time of a February 2000 outpatient 
visit, the veteran was noted to have had a mass on his 
right ankle for the past 16 months, with a biopsy 
revealing fibromatosis.  Finally, at the time of his 
January 2001 VA examination, there was marked evidence of 
painful motion, edema, effusion, instability, weakness, 
and tenderness.  Abnormal movement and guarding of 
movement were present and the veteran was noted to use a 
cane and to have a very decrepit gait.  The right ankle 
was markedly swollen, with the dimension of 30.5 
centimeters on the right and 27.5 centimeters on the left, 
with dorsiflexion to 7 degrees and extension to 16 
degrees.  Based upon the above, which includes marked 
limitation of motion and swelling subsequently attributed 
to fibromatosis, the veteran has met the criteria for a 30 
percent evaluation under DC 5262 since his release from 
service.  

The criteria for an evaluation in excess of 30 percent 
have not been met as the veteran has not been shown to 
have ankylosis of the ankle in plantar flexion at more 
than 40 degrees, in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity.  The criteria for a 40 percent disability 
evaluation under DC 5262 have also not been met as 
nonunion of the tibia and fibula has not been demonstrated 
and as the veteran has not been found to be using a brace 
at the time of any VA examination or outpatient visit.  

As to an evaluation in excess of the 40 percent currently 
assigned, the Board notes that the  veteran has been 
assigned the highest schedular evaluation allowed for a 
below the knee amputation under DC 5165.  There is no 
indication that he does not retain natural knee action.  
An April 2002 report reflected that he was to undergo 
prosthetic training.  Although there is stump pain, he 
remained weight bearing according to the June 2002 report.  

With regard to the scar resulting from the veteran's 
amputation, the Board notes that the regulations governing 
scar codes were changed during the course of the veteran's 
appeal.  

When a regulation changes during the pendency of a claim 
for VA benefits and the regulation substantively affects 
the claim, the claimant is entitled to resolution of his 
claim under the version of the regulation that is most 
advantageous to him. Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000), 
VA's General Counsel held that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, a determination as 
to whether the intervening change is more favorable to the 
veteran should be made.  If the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date 
of the regulatory change; and the prior regulation should 
be applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change. Id.  
The Board has reviewed the appellant's claim under both 
the "old" and "new" criteria, and based on this review, it 
finds that neither are more favorable to the appellant.  
Therefore, the Board need not remand this claim to the RO 
for initial consideration of the effect of the new 
criteria on the appellant's claim as there is no prejudice 
to the appellant with the Board's immediate consideration 
of the claim.  Bernard v. Brown, 4 Vet. App. 384, 393- 394 
(1993).

Under the old rating criteria, effective prior to August 
30, 2002, superficial and poorly nourished scars with 
repeated ulceration, warranted a 10 percent evaluation 
under 38 C.F.R. § 4.118, Diagnostic Code 7803.  For 
superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars were rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under Diagnostic Code 7802, scars, other than head, face, 
or neck, that are superficial and that do not cause 
limited motion with an area or areas of 144 square inches 
(929 sq. cm.) or greater warrant a 10 percent disability 
evaluation.  Note (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  Note 
(2): A superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7803, scars, superficial, unstable, 
warrant a 10 percent disability evaluation.  Note (1): An 
unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 
(2):  A superficial scar is one not associated with 
underlying soft tissue damage.  

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1):  A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 
10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 
of this part on the amputation rule.)  Under diagnostic 
code 7805, scars, other; are rated on limitation of 
function of affected part.

With regard to the old rating criteria, the veteran's scar 
has been found to be painful.  As such, a 10 percent 
disability evaluation is warranted under Diagnostic Code 
7804.  This is the highest schedular disability evaluation 
under this Code.  As noted above, a 10 percent disability 
evaluation under Diagnostic code 7803 requires poorly 
nourished scars with repeated ulceration.  There has been 
no demonstration of either poor nourishment or repeated 
ulceration with regard to the scar.  As to limitation of 
motion, the Board notes that the extremity has been 
amputated. 

As to the new criteria, the Board notes that an increased 
evaluation under DC 7801 or 7802 is not warranted as the 
veteran's scar area does not exceed 39 sq. centimeters.  
An increased evaluation is also not warranted under DC 
7803 as the veteran's scar has not been shown to be 
unstable.  As to DC 7804, the Board notes that the veteran 
has reported that his scar is painful, which warrants a 10 
percent disability evaluation.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The Board notes that the veteran was 
hospitalized in March 2002 for his right below the knee 
amputation, which resulted in a temporary total disability 
evaluation being assigned until October 1, 2002.  The 
treatment records covering the period of time subsequent 
to the veteran's surgery reveal that the veteran's 
amputation has been properly healing.  Moreover, the VA 
examination reports and outpatient treatment records 
covering the period of time prior and subsequent to the 
amputation make no reference to interference with 
employment.  Furthermore, the assigned schedular 
disability evaluations contemplate interference with 
employment.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
service-connected degenerative joint disease of the right 
ankle postoperative with internal fixation and the 
subsequent below-the-knee amputation and that the record 
does not suggest, based upon these findings documented 
within the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.



ORDER

A 30 percent evaluation for degenerative joint disease of 
the right ankle postoperative with internal fixation is 
granted from October 28, 1995, to March 5, 2002, subject 
to regulations governing monetary benefits.  

An evaluation in excess of 40 percent for a right below-
the-knee amputation is denied.  

A 10 percent evaluation for a painful scar as a residual 
of the right below the knee amputation is granted from 
March 5, 2002, subject to regulations governing monetary 
benefits.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

